The State of TexasAppellee/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                             April 30, 2014

                                         No. 04-14-00274-CR

                                       Perry Ellis MAYFIELD,
                                              Appellant

                                                   v.

                                      THE STATE OF TEXAS,
                                            Appellee

                     From the 79th Judicial District Court, Brooks County, Texas
                                  Trial Court No. 11-07-10728-CR
                           Honorable Richard C. Terrell, Judge Presiding

                                             O R D E R

        On April 22, 2014, Appellant filed his notice of appeal with this court. On April 28, 2014,
court reporter Sonia Trevino filed a notice of late reporter’s record. The notice states Appellant has
not paid, or made arrangements to pay, the fee for preparing the reporter’s record.
        Therefore, we ORDER Appellant to provide written proof to this court within ten days of the
date of this order that the reporter’s record has been requested and either (1) the reporter’s fee has
been paid or arrangements have been made to pay the reporter’s fee, or (2) Appellant is entitled to
appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points raised in
Appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

                                                         _________________________________
                                                         Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 30th day of April, 2014.


                                                         ___________________________________
                                                         Keith E. Hottle
                                                         Clerk of Court